   8:20-cr-00336-BCB-SMB Doc # 34 Filed: 01/07/21 Page 1 of 1 - Page ID # 64




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                      8:20CR336

       vs.
                                                                       ORDER
GERMAN J. REYES JR.,

                      Defendant.


       THIS MATTER is before the court on the motion of Dana C. Bradford, III to withdraw
as counsel for the defendant, German J. Reyes, Jr. (Filing No. 33). Glenn A. Shapiro has filed an
entry of appearance as retained counsel for German J. Reyes, Jr. Therefore, Dana C. Bradford,
III’s motion to withdraw (Filing No. 33) will be granted.
       Dana C. Bradford, III shall forthwith provide Glenn A. Shapiro any discovery materials
provided to the defendant by the government and any such other materials obtained by Dana C.
Bradford, III which are material to German J. Reyes, Jr.’s defense.
       The clerk shall provide a copy of this order to Glenn A. Shapiro.
       IT IS SO ORDERED.

       Dated this 7th day of January, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
